ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/2/20 wherein the specification and claims 3-5, 7-11, 13, and 15-21 were amended and claim 12 was canceled.
	Note(s):  Claims 1-11 and 13-21 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a method of predicting a response of a subject afflicted with a disease to at least one therapeutic agent as set forth in independent claim 1.

APPLICANT’S ELECTION
Applicant's election of the species wherein the disease is cancer; the therapeutic agents are generally chemotherapeutic agents; the carriers are generally and have different therapeutic agents; the barcodes are nucleic acids; and the fluid is blood filed 3/8/22 is acknowledged.  Claims 1-11 and 13-21 read on Applicant’s elected species.  Applicant’s elected species was searched and prior art was found to reject the claims (see the 103 rejection below).


DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, and 14-22 of copending Application No. 17/257,932 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of predicting a response of a subject afflicted with a disease (see claim 14 in the copending application).  The composition administered in the documents contain overlapping components.  Thus, the skilled artisan would recognize that the invention disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/079,959 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of determining a response to a composition that is administered to a subject (e.g., a therapeutic composition comprising nucleic acid barcodes, therapeutic agents, tags, carriers, and so forth).  The composition administered in the applications contain overlapping components.  Thus, the skilled artisan would recognize that the invention disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,815,530. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to method of predicting a response of a subject afflicted with a disease to a therapeutic composition (see patented claim 8) comprising overlapping components.  The claims differ in that the patented claims are directed to the therapeutic composition whereas the instant invention read on the method of using the composition.  However, in patented claim 8, the intended use of the composition is disclosed as being exactly the same as that for which the method of the instant invention is being conducted.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to:  (1) diseases other than cancer; (2) carriers other than nanoparticles and liposomal membranes; (3) fluid other than blood, plasma, serum, saliva, lymph, urine, breast milk, tumor fluid, cerebral spinal fluid, and seminal fluid; (4) single lethal amounts other than 0.1% - 3%; (5) barcodes other than a nucleic acid, a fluorophore, a chromophore, a chemiluminescent molecule, a magnetic particle, a dye, a radioactive isotope, doxorubicin, gemcitabine, and cisplatin; (6) carrier concentrations other than 0.1% - 10%.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 and 13-21:  Independent claim 1 is ambiguous for the following reasons:  (1) the claim recites the limitation "the response" in lines 1 and 10.  There is insufficient antecedent basis for this limitation in the claim.  (2) It is unclear what response Applicant is referring to that one is predicting.  (3)  The claim is ambiguous as it is unclear what disease(s) Applicant is referring to that the subject is afflicted with.  (4)  Throughout claim 1 (see lines 2, 5, 6, and 8), Applicant uses the phrase ‘therapeutic agent’.  It is unclear if all the ‘therapeutic agents’ referred to in the claim are the same or if Applicant is attempting to refer to a first, second, and third therapeutic agent.  In regards to ‘therapeutic agent’ appearing in line 8, it is unclear which ‘said…therapeutic agent’ Applicant is referring.  (5) The claim is ambiguous because it is unclear what carriers (type of carriers, see line 4) Applicant is referring to that are present in the composition.  (6) The claim is ambiguous because it is unclear what the limitations/conditions Applicant is referring to that determine if one has received a lethal amount one of the designated therapeutic agents or not.  (7) The claim is ambiguous because it is unclear what barcodes (type of barcodes, see line 5) Applicant is referring to that are compatible with the instant invention.  Since claims 2-11 and 13-21 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claim 2:  The claim is ambiguous because it is unclear exactly how one is defining ‘substantially equal’ in this particular instant.  Are the numbers exact?  Is there a 1%, 5%, or whatever difference in the carrier numbers?  One cannot ascertain the metes and bounds of the claim.
	Claim 3:  The claim is ambiguous because it is unclear what limitations/conditions must be met to establish whether or not a carrier comprises a substantially equal barcode concentration.
	Claim 4:  The claim is ambiguous because it is unclear what limitations/conditions must be met to establish whether or not the requirements for a ‘substantially equal concentration’ of at least one therapeutic agent is met or not.  In addition it is unclear what therapeutic agent must be present in and effective therapeutic dose amount as the claim invention various therapeutic agents.
	Claim 5:  The claim is ambiguous because it is unclear what limitations/conditions must be met to determine if a therapeutic agent is cytotoxic or not.  
	Claim 6:  The claims is ambiguous because it is unclear what limitations/conditions must be met to determine if the therapeutic agent is cytotoxic or not to cancer.
	Claim 7:  The claim is ambiguous because it is unclear what group of therapeutic agents Applicant is referring to  as independent claim 1 contains multiple references to ‘therapeutic agents’.
Claims 8 and 9:  The claim recites the limitation "said administration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Note(s):  Did Applicant intend to write ‘said administering?’
Claim 10:  Did Applicant intend to write ‘administering’ in line 2 because independent claim 1 uses the terminology ‘administering’, not ‘administration’.
Claim 20:  The term “increased” in line 2 is a relative term which renders the claim indefinite. The term “increased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

ESSENTIAL STEPS MISSING
Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps in independent claim 1 are those that set forth how efficacy is determined and how to determine if a desired response is predicted or not.  Since claims 2-11 and 13-21 depend upon independent claim 1 and do not provided the necessary efficacy procedure or set forth if a desired response is predicted or not, those claims are also incomplete and omit essential steps.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yaari et al (Nature Communications, Nov. 10, 2016, pages 1-10).
	Yaari et al disclose theranostic barcoded nanoparticles that are used to generate personalized cancer treatments.  The technique set forth in Yaari et al involves using a nanoparticle based system to predict the therapeutic potency of anticancer medicines.  Multidrug screening is performed inside tumors wherein extraction of drug activity information with a single cell is possible.  Liposome (100 nm) loaded with various cancer drugs (e.g., gemcitabine, cisplatin, and doxorubicin) with a corresponding DNA barcode was used to find a correlation between cell viability and drug the cells were exposed to.  The screening technique enabled one to create a treatment plan for a subject having a triple negative breast cancer tumors (see entire document, especially, abstract).  The nanoparticles are carriers that are often used to target diseased tissue.  Data was successfully collected within 72 hours (page 2, left column, third complete paragraph; page 2, left and right columns, bridging paragraph).  
	For diagnostic applications, synthetic DNA may be used as a probe with a DNA barcode attached thereto (page 2, left column, fourth complete paragraph).  Thus, Yaari et al combined nanoparticle technology with the diagnostic application to yield a screen anticancer drug method for evaluating a subject’s therapeutic tumor potency.  The barcoded nanoparticles had three regions (forward primer, a code region, and a reverse primer) that allowed one to detect and quantify it at a single cell level.  The nanoparticles were loaded with approximately 15 barcodes (page 2, right column, first and second complete paragraphs).
	The barcoded nanoparticles were detected in a single cancer cell.  The barcoded nanoparticles were added to breast cancer cells.  The barcodes were detected from clusters of 1,00, 100, 10, or a single cell.  The barcodes were extracted and amplified.  After extraction, the barcodes were sequenced to validate the specificity of the process.  The number of barcodes found intracellularly corresponded to the concentration of drug found inside the cells (page 2, right column, third and fourth complete paragraphs).  
	The barcoded nanoparticles accumulated in tumors.  Barcoded liposome were loaded with a diagnostic agent (indocyanine green), administered to subjects, and imaged over a 48 hour period.  Eventually, tumors were resected and dissociated enzymatically into a single cell suspension.  Yaari et al disclose that they were able to detect 0.1% of the injected dose of the barcoded nanoparticles inside the biopsied tumor cells (page 2, right column, fifth complete paragraph).  
	Figure 1 (see excerpt below) gives an overview of how nanotechnology is used to probe the sensitivity of cancer to medicine.  The technique is a predictive assay  for achieving therapeutic results for subjects afflicted with cancer.

Yaari et al, page 3, Figure 1

    PNG
    media_image1.png
    370
    447
    media_image1.png
    Greyscale

	Yaari et al disclose the details of how barcoded nanoparticles  are used as a diagnostic tool.  The barcoded nanoparticles were unique in that each nanoparticle carrier was conjugated to a distinct chemotherapeutic drug (e.g., doxorubicin, cisplatin, and gemcitabine).  The drugs were ranked according to their therapeutic activity by calculating the potency parameter (BarcodeDead cells/BarcodeLive cells) wherein the greater the ration, the more potent the drug is in the patient.  It was found that 0.1% of the injected nanoparticles were present in the biopsied tumor cells (page 3, left and right columns, ‘Barcoded nanoparticles as a diagnostic tool’).  
	Yaari et al disclose that the treatment efficacy mirrors the diagnostic procedure.  In Figure 5 (page 7), it is disclosed that the therapeutic outcome mirrored the prediction.  Also, the proliferation index in tumors was generated for those receiving that received gemcitabine (40%) in comparison with those treated with doxorubicin (65%) and cisplatin (85%)   (pages 3-4, bridging paragraph).
	In the ‘Discussion section (pages 4-8), Yaari et al discloses that personalized cancer treatment is achieved with their procedure (page 4, right column, first complete paragraph).  Figure 3 is discussed which focuses on the barcoded nanoparticles that accumulate in triple negative breast caner tumor cells (page 5, Figure 3).  Figure 4 (page 6) focuses on predicting the therapeutic potency of multiple drugs using barcoded nanoparticles.  
	In a detailed method section, Yaari et al disclose the liposome fabrication, drug loading of the barcoded nanoparticles, cellular uptake of the barcoded liposome, PCR and RT-PCT, cell sorting, barcode encapsulation and uptake, single cell suspension, how to conduct the live and dead assay, the DNA extraction from a primary tumor or tissue, the biodistribution of indocyanine green in liposomes,  the in vivo therapeutic efficiency, and fluorescent tissue microscopy (page 8).
Thus, both Applicant and Patel disclose a method of predicting a response of a subject afflicted with a disease (e.g., cancer) wherein the therapeutic composition administered to the subject has overlapping components.  Hence, both inventions disclose overlapping subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 2, 2022